Filed 11/3/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 Conservatorship of the Person of        B302038
 S.A.
 ______________________________          (Los Angeles County
 Y.A., as Conservator, etc.,              Super. Ct. No. ZE042237)

         Petitioner and Respondent,

         v.

 S.A.,

         Objector and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Mark S. Priver, Judge Pro Tempore. Affirmed.

      Jean Matulis, under appointment by the Court of Appeal,
for Objector and Appellant.

     Sarah M. Javaheri, under appointment by the Superior
Court, for Petitioner and Respondent.

                      _______________________
       S.A. appeals reappointment of her conservator under the
Lanterman-Petris-Short Act (Welf. & Inst. Code, § 5000 et seq.)
(“the Act”). S.A. also attacks the court’s order that she can be
medicated against her will. We affirm. Undesignated statutory
citations are to the Welfare and Institutions Code.
                                   I
       On September 13, 2019, Y.A. filed for reappointment as
conservator for her adult daughter, S.A. (We refer to S.A. and
Y.A. by their initials to protect S.A.’s privacy. (§ 5325.1, subd.
(b).)) Y.A. asked the court to continue Y.A.’s authority over S.A.,
including Y.A.’s authority to force S.A. to take psychotropic
medications. Y.A. correspondingly asked the court to override
S.A.’s right to refuse medication.
       S.A. asked for a bench trial, which the court held on
October 17, 2019. S.A. was 33 years old at trial.
       Two witnesses testified: Dr. Alete Arom and S.A.
       Arom testified first. She interviewed S.A. the morning of
the trial and reviewed S.A.’s charts and records. S.A. did not
challenge Arom or move to exclude her as unqualified. Neither
side questioned Arom about her credentials. We grant S.A.’s
uncontested request to notice materials showing Arom is a
licensed psychologist—a fact Y.A. does not dispute.
       Arom testified S.A. had symptoms of schizophrenia. S.A.
“has a complicated set of ideas about what reality is to her.”
Arom said S.A. asserted that S.A. was not her name and that her
true name is completely different. This name has initials “M.R.”
S.A. denied she had a mental illness and believed instead she had
anemia. S.A. told Arom the one with schizophrenia was not S.A.
but rather Y.A.: S.A.’s mother and conservator.




                                2
       Arom described S.A.’s beliefs about her family. Y.A. had
kidnapped S.A. S.A.’s true parents were movie stars Michelle
Pfeiffer and Michael Keaton. Y.A. is from India but S.A. denied
her Indian heritage. When Arom testified about S.A.’s beliefs, in
open court S.A. interjected, “I have American features.” (The
reporter’s transcript misattributes this statement to Arom. In
her respondent’s brief, Y.A. attributes the statement to S.A.—a
fact S.A. does not dispute.)
       Arom testified S.A. thought the month was December. In
fact it was October.
       Arom discussed S.A.’s plans for shelter. Under her
guardianship, she had been residing at View Heights
Convalescent Hospital. Arom described a discussion she had
with S.A. about board and care facilities: “She does not believe
she has a mental illness and therefore she does not like the idea
of staying there. Then she decided she certainly could not stay
there because a requirement for those types of facilities is [to]
take medication. And she is not willing to take the medication.”
Arom explained that, if S.A. were not on a conservatorship, S.A.’s
plan was to return to a place where she used to live, to stop
taking medication, and to get a job in fashion. Based on her
observations of S.A., Arom opined this plan was not viable.
       Arom discussed S.A.’s medication. Doctors prescribed
Clozaril for S.A. S.A. would stop taking the medication if she
were unsupervised. S.A. believed Clozaril darkened her skin,
causing her to have a darker complexion than Michelle Pfeiffer
and Michael Keaton, whom S.A. insisted were her true parents.
S.A. was “quite symptomatic” even on this medication and would
be “much worse” without it. Arom opined S.A. would be unable to
plan for her own food, clothing, and shelter without medication.




                                3
When Arom testified about medication, S.A. again interrupted in
open court, saying, “Those drugs don’t like me.” (The reporter’s
transcript misattributes this statement to “Attorney1.”)
       Arom described S.A.’s beliefs as delusions. A delusion is a
false, fixed belief. At trial and on appeal, S.A.’s attorneys do not
dispute S.A.’s beliefs are delusions. S.A.’s appellate attorney
writes S.A. “may have atypical views.”
       Y.A.’s attorney asked Arom whether S.A. had enough
mental capacity to make an informed refusal of medication.
Arom said no.
       S.A. did not object to any of Arom’s testimony. Nor did she
cross-examine Arom.
       S.A. also testified. S.A.’s attorney asked whether S.A.
agreed with her diagnosis or had any mental health conditions,
whether she took medication, and whether she thought she
needed medication. The attorney asked S.A., “Is there anything
else you would like to tell the court why you feel you should not
be on a conservatorship?” The attorney also asked S.A. about her
plans for housing if she were not on a conservatorship.
       Much of S.A.’s testimony confirmed Arom’s views. S.A. said
her name was not S.A. but the name with initials “M.R.” She had
anemia, not paranoid schizophrenia. Doctors prescribed her
unnecessary and unhelpful medication.
       S.A. began to read a letter she wrote for the court. S.A.’s
letter asserted her parents were Michael Keaton and Michelle
Pfeiffer. Y.A. had kidnapped her, had schizophrenia, and was an
illegal alien from India. The “best decision” would be to contact
Homeland Security about Y.A., who owned “illegal property in
houses in Mexico and Nevada.”




                                 4
        The court broke in and asked S.A. to explain her plan if she
did not have a conservatorship. S.A. responded, “I need to
mention this about Homeland Security.”
        Then S.A. explained, a “clear answer” was to put her in
housing “at UCLA through Huntington Memorial Hospital.” At
this trial, there was no evidence S.A. had any connection or
history with either UCLA or Huntington. S.A. offered no
concrete details about this proposal.
        S.A. also testified she could finish her degree, get a job,
“and look for [her] real family.” S.A. did not explain what this
degree was. Nor did she testify to employment experience, to
what sort of work she hoped to get, or to how she planned to
search for this job.
        S.A. said she had discussed housing with someone from the
Department of Mental Health but she had “not had the interview
yet.” S.A. returned to reading her letter and said, “One thing
before you make your decision, is that [they] assigned me with [a]
[non] white doctor.”
        Y.A. did not cross-examine S.A.
        S.A.’s counsel “submitted on [S.A.’s] plan for self care” and
did not otherwise present a closing argument.
        The court found beyond a reasonable doubt S.A. remained
gravely disabled and reappointed Y.A. as S.A.’s conservator. It
ordered several powers and disabilities, which it listed by
number. This list included “8a” and “10.” The same day as the
trial, the court issued a written order specifying the powers and
disabilities. Power 8a continued Y.A.’s power to require S.A. to
accept psychotropic medications. Disability 10 continued the
corresponding disability: it removed S.A.’s right to “refuse or
consent to treatment related specifically to [her] being gravely




                                  5
disabled.” The order stated that, as to each power or disability,
the court “finds that the evidence presented establishes that the
power or disability is necessary to the care, custody, maintenance
and protection of the conservatee.”
                                  II
       The court’s reappointment of a conservator was proper.
Substantial evidence showed S.A. was gravely disabled.
       A court may establish or renew a conservatorship under the
Act if a person is gravely disabled, meaning the person, as a
result of a mental health disorder, is unable to provide for her or
his basic personal needs for food, clothing, or shelter. (§§ 5350 &
5008, subd. (h)(1)(A).) The petitioner must prove the conservatee
is gravely disabled beyond a reasonable doubt. (Conservatorship
of Roulet (1979) 23 Cal.3d 219, 225–226.) Testimony of one
witness can suffice to support a finding of grave disability.
(Conservatorship of Carol K. (2010) 188 Cal.App.4th 123, 134.)
       We review the whole record in favor of the judgment below
to determine whether there was substantial evidence S.A. was
gravely disabled beyond a reasonable doubt. (Conservatorship of
Walker (1989) 206 Cal.App.3d 1572, 1577 (Walker).) Substantial
evidence includes circumstantial evidence and reasonable
inferences flowing from it. (Ibid.)
       Evidence conservatees (1) lack insight about their mental
illness, (2) would not take medication without the support of a
conservator, and (3) could not provide for themselves without
medication is enough to support a court’s finding of grave mental
illness. (Walker, supra, 206 Cal.App.3d at p. 1577.)
       Arom’s and S.A.’s testimony demonstrated S.A. lacked
insight about her mental illness. S.A. did not believe she had




                                6
schizophrenia and instead thought she had an unrelated medical
issue.
       S.A. would not take medication without the support of a
conservator. S.A. denied needing medication. She did not want
it. Everyone agrees she would not take medication without a
conservatorship.
       S.A. could not provide for herself without a conservatorship
and without medication. Substantial evidence supported this
finding. Arom testified S.A., if unmedicated, would not be able to
make and carry out a viable plan for food, clothing, or shelter.
       Evidence showed, for example, S.A. could not provide for
shelter without a conservatorship. Based on her meeting with
S.A., Arom believed S.A.’s plans for housing were not viable. S.A.
had some views about how she might find housing. But, after a
bench trial, we review the court’s determinations about witness
credibility with extreme deference. (Schmidt v. Superior Court
(2020) 44 Cal.App.5th 570, 582.) Here we indeed do defer to the
court’s implied finding that Arom was more reliable and more
credible than S.A.
       S.A. incorrectly claims Arom’s testimony was speculation.
Arom’s opinions were based on her observations of S.A., not on
speculation. S.A. argues she expressed unwillingness to go to
board and care facilities only because Arom falsely told her such
facilities always require residents to take medication. This
argument slights our duty to make inferences in favor of the
judgment. (Walker, supra, 206 Cal.App.3d at p. 1577.) Arom
testified S.A. disapproved of living in a board and care facility
because those facilities are for people with mental illnesses and
S.A. denied having a mental illness. An inference in favor of the
judgment is S.A. would not agree to live in such a facility. This




                                 7
evidence supported a finding that S.A. could not provide for her
own shelter.
       Sufficient evidence supported the court’s finding that S.A.
was gravely disabled and that a conservatorship was proper in
this case.
                                 III
       The involuntary medication order was proper because
substantial evidence established S.A. was unable to make
informed treatment decisions.
       A competent adult has the right to refuse medical
treatment, including the right to refuse psychotropic drugs. (In
re Qawi (2004) 32 Cal.4th 1, 14 (Qawi).) A court’s determination
that a conservatee is gravely disabled does not, by itself, justify
imposing an order allowing involuntary medication. (§ 5005;
Riese v. St. Mary’s Hospital & Medical Center (1987) 209
Cal.App.3d 1303, 1312–1313 (Riese).) Conservators may seek
added authority over conservatees, including a limitation on the
conservatee’s right to refuse medical treatment. The statute
refers to medication authority as imposing a “disabilit[y]” on the
conservatee. (§ 5357, subd. (d).)
       A court may order involuntary medication if clear and
convincing evidence shows the conservatee is incompetent to give
or withhold informed consent. (Riese, supra, 209 Cal.App.3d at
pp. 1322–1323.) In Qawi, the California Supreme Court
approved Riese and Keyhea v. Rushen (1986) 178 Cal.App.3d 526,
535, which listed factors a court must consider to determine
whether a conservatee is incompetent. (Qawi, supra, 32 Cal.4th
at pp. 17–19.) The factors include whether the conservatee lacks
mental capacity rationally to understand the nature of the




                                 8
medical problem, the proposed treatment, and its attendant
risks. (Id. at p. 18.)
      S.A. quotes the decision in Carter v. Superior Court (2006)
141 Cal.App.4th 992, 1000 to the effect that orders for
involuntary medication of antipsychotic drugs are “disfavored.”
This is not the term we would use. Schizophrenia can be a
devastating illness. Medication can be the only effective
treatment. A symptom often is delusional thinking, including
about the costs and benefits of medication. Under appropriate
conditions, involuntary medication of antipsychotic drugs can be
a major benefit to the gravely disabled patient.
      We must determine whether the record contains
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this clear
and convincing standard of proof. (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1005, 1009.) We do not reweigh evidence. (Id. at
p. 1008.) We presume in favor of the judgment the findings of
fact necessary to support it. (Conservatorship of George H. (2008)
169 Cal.App.4th 157, 165 (George).)
      At the close of trial and in its written order, the trial court
ordered the power and disability allowing involuntary
medication. The court’s order stated it found “the evidence
presented establishes that the power or disability is necessary to
the care, custody, maintenance and protection of [S.A.].” Thus
the court found involuntary medication was necessary for S.A.’s
care and protection.
      Substantial evidence supported a finding that S.A. lacked
the mental capacity rationally to understand the nature of her
mental illness, her medication, and the risks of stopping her
medication. S.A. denied having schizophrenia and rejected any




                                 9
need for medication. She thought her medication caused her skin
to darken. This belief is related to her delusion Michael Keaton
and Michelle Pfeiffer were her parents. Arom testified S.A.
lacked mental capacity to make an informed refusal of her
medications. This evidence supported the court’s order.
       In her opening brief, S.A. incorrectly says Arom “did not
specifically address incapacity to make treatment decisions.”
During oral argument, she conceded Arom did address
incapacity. Indeed, at trial, Y.A.’s attorney asked Arom whether
S.A. had “sufficient mental capacity to make an informed refusal
of medication” and Arom said no. Arom testified directly on this
point.
       S.A. erroneously says Arom was unqualified to testify about
S.A.’s competency. Because Arom was a psychologist and thus
could not prescribe medication, S.A. claims Arom could not
provide “competent evidence” about incapacity. To the extent
this argument is about the admissibility of Dr. Arom’s testimony,
S.A. waived the argument by failing to object at trial. (Evid.
Code, § 353.) On the merits, S.A. cites no legal authority for the
notion only medical doctors may testify in this situation. We are
aware of no such authority. Courts of Appeal have relied on
testimony of psychologists in this same context. (E.g.,
Conservatorship of D.C. (2019) 39 Cal.App.5th 487, 492 (D.C.);
George, supra, 169 Cal.App.4th at pp. 160 & 166.)
       S.A.’s sole argument against the competence of
psychologists in this setting is the rule that the “practice of
psychology shall not include prescribing drugs . . . .” (Bus. &
Prof. Code, § 2904.) S.A. does not explain why this fact should be
decisive. S.A. does not offer theoretical or empirical arguments to
support her proposed conclusion.




                                10
       Arom’s credentials did not preclude her from helping the
court make what is a legal and not a medical finding. (See Riese,
supra, 209 Cal.App.3d at p. 1324 [involuntary medication
“involves moral and ethical considerations not solely within the
purview of the medical profession, and must be measured by the
social consensus reflected in our laws”].)
       Arom did not recommend specific medications or dosages.
Rather, she provided an opinion about whether S.A. could
understand her mental illness and medication. This psychologist
was competent to testify on these matters.
       S.A. says the court failed to make explicit findings, oral or
written, about S.A.’s incapacity to make rational decisions about
her medical treatment. There is no statutory requirement the
court make an express finding of decisional incapacity. (K.G. v.
Meredith (2012) 204 Cal.App.4th 164, 179.) If sufficient evidence
supports the need for involuntary medication, the lack of express
reasoning on the record is not enough to support reversal. (D.C.,
supra, 39 Cal.App.5th at p. 495.) The evidence here was
sufficient.
       On October 26, 2020, S.A. gave notice of the new decision
People v. Ford (October 23, 2020, B300043) __Cal.App.5th__
(Ford). This decision does not alter our analysis. Ford pleaded
guilty by reason of insanity to a criminal charge, went to a state
hospital, and the People petitioned to extend his involuntary
commitment. (Id. at [p. 3].) Without Ford’s presence, the trial
court found Ford incompetent to waive his right to a jury and
permitted Ford’s counsel to waive this right. (Id. at [pp. 4–5].)
The People did not dispute that the court erred by finding Ford
incompetent in his absence. (Id. at [p. 9].) The Ford court found
this error prejudicial. (Id. at [pp. 10–11].)




                                 11
       S.A.’s case is entirely different. It is about medication, S.A.
was present at trial, and Y.A. does not concede error. The
relevant statute in Ford, Penal Code section 1026.5, required the
trial court to advise Ford in court and on the record of his right to
a jury. (Ford, supra, B300043 at [p. 8]; People v. Tran (2015) 61
Cal.4th 1160, 1165–1166.) In S.A.’s case, there was no missing
advisement. S.A. identifies section 5326.2, but that section
describes requirements for voluntary informed consent and does
not mandate the court to advise S.A. about anything.
       We stand by our position in D.C. that it is good practice for
a trial court to make a finding of incompetency and explicitly to
apply the factors Riese set forth. (D.C., supra, 39 Cal.App.5th at
p. 495.) A written order would suffice.
                            DISPOSITION
       We affirm.



                                                   WILEY, J.



WE CONCUR:



            BIGELOW, P. J.




            GRIMES, J.




                                 12